FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                     June 1, 2015
                         FOR THE TENTH CIRCUIT
                                                       Elisabeth A. Shumaker
                     _________________________________     Clerk of Court

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                       No. 15-2000
                                               (D.C. No. 2:14-CR-03115-BB-1)
CIPRIANO DOMINGUEZ-LEDESMA,                           (D. New Mexico)

       Defendant-Appellant.

                     _________________________________

                         ORDER AND JUDGMENT *
                     _________________________________

Before BRISCOE, Chief Judge, MURPHY, and BACHARACH, Circuit Judges.
                 _________________________________


      The defendant, Mr. Cipriano Dominguez-Ledesma, was convicted of illegal

reentry after removal to another country. The guideline range was 46-57 months,

and defense counsel asked for a 15-month sentence. The district court varied

downward, but sentenced the defendant to 30 months rather than 15 months.

According to the defendant, the district court mistakenly thought it could not vary

downward to 15 months. Rejecting this contention, we affirm.


*
      The parties have asked us to decide the appeal based on the briefs, and we
conclude that oral argument would not prove beneficial. See Fed. R. App. P.
34(a)(2)(C); 10th Cir. R. 34.1(G). Thus, we have declined to require oral argument.

       Our order and judgment does not constitute binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel.
      Both parties state that the abuse-of-discretion standard applies. We agree.

The present claim involves reasonableness of the sentence, which would trigger

the abuse-of-discretion standard. See United States v. Begaye, 635 F.3d 456, 461

(10th Cir. 2011).

      The sentencing judge said:

      !      “I don’t see that I can depart much further than what would have
             been the program under the fast track,” and

      !      “I don’t think I can depart down to 15 months.”

Sent. Tr. at 8-9. From these statements, the defendant argues that the court must

have mistakenly thought it could not vary downward as low as 15 months.

      We disagree. The court showed an understanding of its authority by

explaining that a 30-month sentence was necessary to reflect the seriousness of

the offense, promote respect for law and order, and provide adequate deterrence.

Id. at 8-9. In light of these statements, the district court did not indicate a

misunderstanding of the authority to vary downward below 30 months. See United

States v. Landron-Class, 696 F.3d 62, 78 (1st Cir. 2012) (holding that a district

court’s isolated comment did not show that the district court misunderstood its

authority to consider the extent of the defendant’s cooperation, notwithstanding

the lack of a governmental motion for a downward departure); United States v.

Massey, 663 F.3d 852, 856-58 (6th Cir. 2011) (holding that the district court’s




                                           2
isolated comment did not show that the district court had misunderstood its

authority to vary downward from the guidelines).

      Finally, Mr. Dominguez-Ledesma states that the 30-month sentence was

longer than necessary. The government interprets this statement as a claim

involving substantive reasonableness. The 30-month sentence fell below the

guideline range, and Mr. Dominguez-Ledesma does not present any reason to

regard the sentence as excessive.

      Accordingly, we affirm.


                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                         3